DETAILED ACTION
This action is in response to amendments received on 5/12/2022. Claims 1, 6, 9-13 and 16-20 were previously pending with claims 18-20 being withdrawn from consideration. Claims 1 and 13 have been amended and claims 11 and 17 canceled. A complete action on the merits of claims 1, 6, 9-10, 12-13 and 16 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9-10, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanlon (US Pub. No. 2008/0200914).
Regarding Claim 1, Hanlon teaches a disposable surgical instrument for electrosurgery (abstract, “The present invention pertains to disposable, bipolar electrosurgical forceps that are designed to prevent the sticking of body tissue to the tips of the forceps” [0002], “The present invention provides a disposable, tissue-sticking resistant forceps. By being disposable, what is meant is that the forceps are specifically designed for one use in an electrosurgical procedure and for disposal after that one use” [0010] and Figs. 1-3), comprising:
a first forceps arm 12 having a first forceps arm distal end and a first forceps arm proximal end (the most distal end of the arm is here interpreted to be the distal end and the most proximal end of the arm connecting to cap 48 is here interpreted to be the proximal end as seen in Fig. 3);
a first forceps jaw of the first forceps arm having a first forceps jaw distal end and a first forceps jaw proximal end wherein the first forceps jaw distal end is the first forceps arm distal end (the straight section prior to the curved section of the arm is here interpreted to be a jaw, where the distal end of the jaw is the most distal end of the arm and the proximal end of the jaw is at the curved section of the arm as best seen in Fig. 1);
a first conductor tip (the very tip of the arm including layer 22) of the first forceps arm having a first conductor tip distal end and a first conductor tip proximal end wherein the first conductor tip distal end is the first forceps arm distal end and the first forceps jaw distal end and wherein the first conductor tip proximal end is disposed between the first forceps jaw proximal end and the first forceps arm distal end (Fig. 2);
a second forceps arm 14 having a second forceps arm distal end and a second forceps arm proximal end, the second forceps arm disposed opposite the first forceps arm (the most distal end of the arm is here interpreted to be the distal end and the most proximal end of the arm connecting to cap 48 is here interpreted to be the proximal end as seen in Fig. 3);
a second forceps jaw of the second forceps arm having a second forceps jaw distal end and a second forceps jaw proximal end, the second forceps jaw disposed opposite the first forceps jaw wherein the second forceps jaw distal end is the second forceps arm distal end (the straight section prior to the curved section of the arm is here interpreted to be a jaw, where the distal end of the jaw is the most distal end of the arm and the proximal end of the jaw is at the curved section of the arm as best seen in Fig. 1);
a second conductor tip (the very tip of the arm including layer 24) of the second forceps arm having a second conductor tip distal end and a second conductor tip proximal end, the second conductor tip disposed opposite the first conductor tip wherein the second conductor tip distal end is the second forceps arm distal end and the second forceps jaw distal end and wherein the second conductor tip proximal end is disposed between the second forceps jaw proximal end and the second forceps arm distal end (Fig. 2);
a plating layer 22 covering at least a portion of the first conductor tip of the first forceps arm 12, wherein the plating layer comprises a silver alloy ([0027]);
a plating layer 24 covering at least a portion of the second conductor tip of the second forceps arm 14, wherein the plating layer comprises a silver alloy ([0027]);
wherein the first forceps arm and the second forceps arm are configured to self-regulate temperature by transferring thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductor tip and the second conductor tip below a designated thermal threshold (Based on the disclosure especially paragraph [0057] of the current invention PG. Pub. Teaching “For efficient transfer of thermal energy, the forceps arm 100 can comprise a material having a thermal conductivity value greater than about 200 W/m K. For example, the material can comprise copper or copper alloy, including, but not limited to, pure copper, half hard, full hard, brass, copper-nickel, beryllium-copper, bronze, cupronickel, and the like. Although less cost-effective, the material properties of copper and/or copper alloy provide a higher thermal conductivity than other material typically used for bipolar forceps, such as, aluminum, stainless steel, and the like”, given the broadest reasonable interpretation, it appears as though the material of the forceps causes the self-regulating to take place. Hanlon teaches the use of pure copper or an alloy of copper in constructing arms 12 and 14 in [0022] and in [0030] teaches the material used to construct the arms are high conductive; while include high thermal diffusivity. Due to the material used especially copper that have such properties, examiner takes the position that arms 12 and 14 are configured to self-regulate temperature by transferring thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductor tip and the second conductor tip below a designated thermal threshold);
wherein the first forceps arm 12 and the second forceps arm 14 consists of a copper alloy having a thermal conductivity higher than about 200 W/mK (copper has a thermal conductivity higher than about 200 W/m K; thus by constructing the arm of copper as disclosed in [0022], the first thermal material comprises a material having a thermal conductivity higher than about 200 W/m K).
Regarding Claim 6, Hanlon teaches the plating layer being disposed directly to an outer surface of at least the portion of the first conductor tip (Figs. 1-3 and [0027]).
Regarding Claim 9, Hanlon teaches the plating layer being deposited directly to an outer surface of at least the portion of the second conductor tip (Figs. 1-3 and [0027]).
Regarding Claim 10, Hanlon teaches further comprising a coating of an electrical insulator material over at least a portion of the first forceps arm and at least a portion of the second forceps arm (insulator 34 and 34’ seen in Figs. 1-3 and disclosed in [0023]).
Regarding Claim 13, Hanlon teaches a disposable surgical instrument for electrosurgery (abstract, “The present invention pertains to disposable, bipolar electrosurgical forceps that are designed to prevent the sticking of body tissue to the tips of the forceps” [0002], “The present invention provides a disposable, tissue-sticking resistant forceps. By being disposable, what is meant is that the forceps are specifically designed for one use in an electrosurgical procedure and for disposal after that one use” [0010] and Figs. 1-3), comprising:
a first forceps arm 12 having a first forceps arm distal end and a first forceps arm proximal end (the most distal end of the arm is here interpreted to be the distal end and the most proximal end of the arm connecting to cap 48 is here interpreted to be the proximal end as seen in Fig. 3);
a first forceps jaw of the first forceps arm having a first forceps jaw distal end and a first forceps jaw proximal end wherein the first forceps jaw distal end is the first forceps arm distal end (the straight section prior to the curved section of the arm is here interpreted to be a jaw, where the distal end of the jaw is the most distal end of the arm and the proximal end of the jaw is at the curved section of the arm as best seen in Fig. 1);
a first conductor tip (the very tip of the arm including layer 22) of the first forceps arm having a first conductor tip distal end and a first conductor tip proximal end wherein the first conductor tip distal end is the first forceps arm distal end and the first forceps jaw distal end and wherein the first conductor tip proximal end is disposed between the first forceps jaw proximal end and the first forceps arm distal end (Fig. 2), the first conductor tip having a first plating layer 22 deposited directly to at least a portion of an outer surface of the first conductor tip (Figs. 1-4 and [0027]);
a second forceps arm 14 having a second forceps arm distal end and a second forceps arm proximal end, the second forceps arm disposed opposite the first forceps arm (the most distal end of the arm is here interpreted to be the distal end and the most proximal end of the arm connecting to cap 48 is here interpreted to be the proximal end as seen in Fig. 3);
a second forceps jaw of the second forceps arm having a second forceps jaw distal end and a second forceps jaw proximal end, the second forceps jaw disposed opposite the first forceps jaw wherein the second forceps jaw distal end is the second forceps arm distal end (the straight section prior to the curved section of the arm is here interpreted to be a jaw, where the distal end of the jaw is the most distal end of the arm and the proximal end of the jaw is at the curved section of the arm as best seen in Fig. 1);
a second conductor tip (the very tip of the arm including layer 24) of the second forceps arm having a second conductor tip distal end and a second conductor tip proximal end, the second conductor tip disposed opposite the first conductor tip wherein the second conductor tip distal end is the second forceps arm distal end and the second forceps jaw distal end and wherein the second conductor tip proximal end is disposed between the second forceps jaw proximal end and the second forceps arm distal end (Fig. 2), the second conductor tip having a second plating layer 24 deposited directly to at least a portion of the second conductor tip (Figs. 1-4 and [0027]); 
wherein the first plating layer and the second plating layer comprises a silver alloy ([0027]);
wherein the first forceps arm and the second forceps arm are configured to self-regulate temperature by transferring thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductor tip and the second conductor tip below a designated thermal threshold (Based on the disclosure especially paragraph [0057] of the current invention PG. Pub. Teaching “For efficient transfer of thermal energy, the forceps arm 100 can comprise a material having a thermal conductivity value greater than about 200 W/m K. For example, the material can comprise copper or copper alloy, including, but not limited to, pure copper, half hard, full hard, brass, copper-nickel, beryllium-copper, bronze, cupronickel, and the like. Although less cost-effective, the material properties of copper and/or copper alloy provide a higher thermal conductivity than other material typically used for bipolar forceps, such as, aluminum, stainless steel, and the like”, given the broadest reasonable interpretation, it appears as though the material of the forceps causes the self-regulating to take place. Hanlon teaches the use of pure copper or an alloy of copper in constructing arms 12 and 14 in [0022] and in [0030] teaches the material used to construct the arms are high conductive; while include high thermal diffusivity. Due to the material used especially copper that have such properties, examiner takes the position that arms 12 and 14 are configured to self-regulate temperature by transferring thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductor tip and the second conductor tip below a designated thermal threshold); and
wherein the first forceps arm 12 and the second forceps arm 14 consists of a copper alloy having a thermal conductivity higher than about 200 W/mK (copper has a thermal conductivity higher than about 200 W/m K; thus by constructing the arm of copper as disclosed in [0022], the first thermal material comprises a material having a thermal conductivity higher than about 200 W/m K).
Regarding Claim 16, Hanlon teaches further comprising a coating of an electrical insulator material over at least a portion of the first forceps arm and at least a portion of the second forceps arm (insulator 34 and 34’ seen in Figs. 1-3 and disclosed in [0023]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hanlon as applied above in view of McGarity (US Pub. No. 2006/0235466).
Regarding Claim 12, Hanlon teaches the invention as applied above, but does not teach further comprising a first forceps arm aperture of the first forceps arm, wherein the first forceps arm aperture is configured to reduce a mass of the first forceps arm; and a second forceps arm aperture of the second forceps arm, wherein the second forceps arm aperture is configured to reduce a mass of the second forceps arm.
In the same field of forceps, McGarity teaches “Head portions 21, 31 and handle portions 22, 32 may optionally comprise cavities 60 formed in various surfaces, including the top and bottom surfaces, as is shown in the figures. Cavities 60 allow preferred forceps embodiments to employ wide tissue contacting surfaces without substantially increasing the metal requirements for their manufacture. If cavities are employed, it should be understood that there are no limitations to the size, geometry, or uniformity of the cavities” in [0026]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to manufacture a first forceps arm aperture in the first forceps arm and a second forceps arm aperture in the second forceps arm in order to reduce a mass of the first and the second forceps arms to thereby employ wide tissue contacting surfaces without substantially increasing the metal requirements for their manufacture as McGarity teaches in [0026].
Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. Applicant has amended the independent claims 1 and 13 to include limitations from previously rejected claims 11 and 17 to state the surgical instrument is disposable. The only arguments presented are directed to the prior art Hanlon not teaching the instrument being disposable. Although given the broadest reasonable interpretation any surgical instrument is configured to be disposable by tossing the instrument after use if the surgeon decides to do so, in this instant, prior art Hanlon specifically teaches “The present invention pertains to disposable, bipolar electrosurgical forceps that are designed to prevent the sticking of body tissue to the tips of the forceps. More specifically, the present invention is directed to disposable, tissue-sticking resistant forceps that include a pair of electrode arms having lengths with opposite proximal and distal ends, with thin layers of biocompatible metal on the forceps arm distal ends and bipolar electrical conductors permanently secured to the forceps arm proximal ends. The manner in which the forceps are constructed enables the forceps to be manufactured inexpensively, and thereby enables the forceps to be disposable.” In [0002] and “The present invention provides a disposable, tissue-sticking resistant forceps. By being disposable, what is meant is that the forceps are specifically designed for one use in an electrosurgical procedure and for disposal after that one use” in [0010]. It is noted that these two paragraphs were made of record in the previous rejection of claims 11 and 17. Therefore, applicant’s arguments are not found persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794